Citation Nr: 1701223	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  08-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1975, and he earned the Combat Action Ribbon for his service. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file was subsequently transferred to the RO in Oakland, California. 

In January 2010, the Board denied the Veteran's application to reopen the claim presently on appeal.  In November 2010, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the JMR, vacating the Board's January 2010 decision, and remanding the issue back to the Board for additional adjudication.

In July 2011, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, to the RO for additional development.  The RO obtained a medical opinion from a March 2012 VA examiner on remand, and returned the case to the Board for further appellate consideration.  During the course of the March 2012 examination, the Veteran identified outstanding Social Security Administration records.  Therefore, further remand was necessary to ensure a complete record upon which to decide the Veteran's claim, and the Board remanded the case again in August 2013 and January 2015, each time seeking further medical opinion.  The case has since been returned to the Board for further appellate consideration.


FINDING OF FACT

1.  The Veteran's bipolar disorder clearly and unmistakably preexisted his entrance into service; however, it is not shown by clear and unmistakable evidence that such disorder was aggravated during his active duty service.

2.  Resolving all doubt in favor of the Veteran, his bipolar disorder is due to his service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The Veteran's July 1972 entrance examination report does not list any psychiatric disorder, including bipolar disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

There is no dispute that the Veteran has a current psychiatric disability: specifically, bipolar disorder.  See March 2012 VA examination report, April 2014 VA examination addendum opinion, February 2015 VA medical opinion, and October 2016 private psychologist opinion (Dr. C. E. Schaffer).  

However, the record raises a question as to whether the Veteran had an acquired psychiatric disorder, it include bipolar disorder, that preexisted his military service and, if so, whether such disorder was aggravated as a result of his service, and, if not, whether such was directly related to his military service.  The Veteran's July 1972 Report of Medical History at entry to service reflects that he denied a history of depression, excessive worry, and nervous trouble of any sort and did not disclose any prior hospitalization for psychiatric treatment; in fact, he specifically denied any mental disorders.  His July 1972 Report of Medical Examination at entry is similarly negative for any findings related to any psychiatric disorder, and the examiner found the Veteran qualified for enlistment.  Because the Veteran's July 1972 entry examination noted no preexisting conditions or defects, the Veteran is presumed sound.  See 38 C.F.R. § 3.304 (b) (only such conditions as are recorded in examination reports are considered as noted.  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  Therefore, the presumption of soundness attaches and such may be rebutted only by clear and unmistakable (obvious or manifest) evidence demonstrating that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.

With respect to the issue of preexistence, the evidence shows that prior to his entry into active duty service, the Veteran received treatment for a psychiatric condition.  In September 1971, the Veteran was hospitalized for 7 days in response to an episode of excessive state of religiosity during which he was preaching religion in a frenzied fashion and was unable to function; during his stay, he was treated with Thorazine and Artane.  See October 1971 Ross General Hospital report.  The Veteran was then transferred to Ross General Hospital, where he was admitted from October 30, 1971 to November 5, 1971.  On his second admission, he was oriented in all spheres, recent and remote memory was intact, and judgment was not impaired, although he was agitated and still had a good deal of religious fervor.  A provisional diagnosis of acute stress reaction was made.  The discharge summary noted that the Veteran was treated with Thorazine and Stelazine and that he participated in group psychotherapy.  During this course of hospitalization, his condition improved, he became more rational and less agitated, and he began to function well.  Upon discharge, the Veteran was diagnosed with paranoid state, acute; ongoing outpatient treatment was recommended; and his prognosis was deemed "fairly good" if he continued with follow up with treatment.  

On entry to active duty service, the Veteran continued to receive psychiatric treatment.  As shown by his service treatment records, the Veteran was twice hospitalized for psychiatric reasons in 1973 and 1974.  Approximately 7 months after his entry to service, the Veteran was admitted to the U.S. Naval Hospital, Subic Bay (Philippines), from February 7, 1973 to February 14, 1973, "because of acutely psychotic behavior" and then transferred to the U.S. Naval Hospital, Oakland, from February 14, 1973 until February 22, 1973.  See February 7, 1973 Narrative Summary.  On initial admission, the Veteran was extremely elated; had extreme pressure of thought; was making up associations, laughing, joking; and he stated that he had many things to do.  He was constantly moving quickly and had to be restrained to keep him from leaving the ward.  He was treated with Thorazine.  After several days, he slowed down considerably, but his thoughts remained very loose and disconnected, and his mood was still extremely elated.  Psychological testing revealed continued extreme elevation in the manic scale.  However, after one week on the ward with Thorazine treatment, the Veteran had become "perfectly normal," except for a tendency to keep moving on the ward, working, and talking quickly.  Mental status examination revealed the Veteran to be psychotic with fast, nonsensical associations.  He spoke very quickly, laughing and smiling all the time, and his mood was extremely elated.  However, he was oriented to time, place, and person.  Significantly, it was initially thought that the Veteran was under the influence of drugs on admission, but the Veteran denied any drug use and drug and alcohol tests were negative.  His final diagnosis was manic depressive disease, manic psychotic.

The Veteran was then transferred to the U.S. Naval Hospital, Oakland, California.  See February 14, 1973 Narrative Summary.  On admission, mental status examination showed that he was alert, cooperative, and tense, and that he denied any sad feelings, suicidal inclinations, or perceptual distortions.  No disorder of thought, form or content was detected, recent and remote memory were good, and there was no elation or depressed affect noted.  Judgement and insight were fair, and intelligence was average.  During this hospitalization, the Veteran slept well, participated in ward activities, and manifested no bizarre behavior, thought disorder, or psychiatric problems.  The Veteran was found to have no mental illness, and his admission diagnosis of explosive personality was downgraded to "psychiatric observation, no disease found."  In closing, the author of the summary noted that on admission the Veteran stated that "someone slipped something in my drink," concluding, without explanation, that the Veteran's suspicion that someone had put drugs, probably amphetamines, in his drinks while overseas was correct.  Upon discharge from the hospital on February 22, 1973, the Veteran was discharged back to active duty.

On August 4, 1974, the Veteran was again admitted to the U.S. Naval Hospital, Oakland, California.  See September 1974 Medical Board Report.  Since May 1974, one of the Veteran's supervisors described the Veteran as a loner who spoke and moved rapidly, had become withdrawn, talked little, and looked as if something was bothering him since June 1974.  Just prior to this admission, the Veteran was sleepless, hyperactive, and was discovered cleaning gear in the nude in the barracks.  Mental examination revealed the Veteran to be talkative, overactive, and euphoric man with flight of ideas and "clang" associations and who acted inappropriately intimate with the physician.  During this hospitalization, he was again treated with Thorazine.  Subsequently, he displayed intermittently saddened affect with low frustration tolerance.  He also participated in the ward milieu and in group therapy, eventually realizing that his three hospitalizations occurred for very similar reasons.  His rehabilitation went well, and he eventually required no medication.  His final diagnosis was "manic-depressive illness manic type," manifested by episodic, recurrent excessive elation, irritability, psychomotor hyperactivity, rapid speech, and grossly impaired judgment.  

Military staff psychiatrists agreed that his psychosis, which existed prior to enlistment, rendered the Veteran unsuitable for further military service.  The military Medical Board agreed that the Veteran was unfit for duty, determining that his psychosis existed prior to enlistment but was not aggravated by military service and recommending discharge.  The Veteran unsuccessfully attempted to rebut the findings of the Medical Board, arguing that his manic depression disability was aggravated by stressors encountered during active duty service, including his service in the Republic of Vietnam just prior to his initial, in-service hospitalization in February 1973.  See also VA Form DD 214 (reflecting overseas service of 4 months as well as receipt of the Combat Action Ribbon in January 1973 and National Defense Service Medal).  In February 1975, the Veteran was honorably discharged from active duty service due to disability.  See Record of Discharge, Release from Active Duty or Death.

After the Veteran's discharge from service, he was again admitted for psychiatric treatment from April 19, 1976 to April 26, 1976, due to agitated, threatening behavior and delusional thought.  Mental status examination showed that the he talked in a loud, hyperactive, and threatening manner with pressured speech.  He also exhibited angry mood initially and had a number of delusional thoughts.  He was oriented, but seemed of dull normal intelligence, and insight, judgment, and impulse control were poor, although he was aware of having a nervous breakdown.  He was treated with anti-psychotic medication and improved.  At discharge, medical staff stressed the importance of staying on medication, but the Veteran displayed little insight although promising to continue his medication and return for follow-up.  His diagnosis at discharge was "acute schizophrenic episode, treated, improved."

The record is devoid of medical evidence reflecting mental health treatment from April 1976 until 1983, but it shows that he received psychiatric treatment as early as 1977.  A December 29, 1983 private medical record reflects that the Veteran received a diagnosis of manic-depression in or around 1977 and was prescribed Lithium.  Since that time, the Veteran has been assessed with various psychiatric conditions, but bipolar disorder eventually became the chief psychiatric diagnosis.  Subsequent hospitalizations followed as well.

The medical opinions of record on the issue of whether the Veteran had a preexisting psychiatric disorder are in conflict.  The March 2012 VA examiner found that the Veteran, based on the above history, found that "the symptoms observed while he was in the Navy were indeed manifestations of the pre-service psychiatric disorder."  In April 2014, another VA examiner issued an opinion which confirmed the March 2012 VA examiner's finding that the Veteran had a psychiatric disorder which preexisted his military service.  Additionally, the February 2015 VA examiner, who also issued the April 2014 opinion, affirmed that it "is clear that that that [the Veteran] suffered from a severe psychiatric disorder prior to his military service that was labeled 'paranoid state, acute' and 'acute schizophrenic episode'" which was later correctly diagnosed in the military as manic depressive illness, and thereafter as bipolar disorder.  In contrast, private psychologist C.E. Schaffer observed in her October 2016 opinion that the diagnosis of manic-depressive disorder was never made prior to service, conceding that diagnosis can be difficult at the early stages of mental illness and psychotic disorders such as schizophrenia, paranoia, and manic depression which share a number of presenting symptoms.  Because competing diagnoses were made prior to the Veteran's entry to service, she concluded that there was no clear and unmistakable evidence that his bipolar disorder preexisted service.  

Based on the foregoing, the Board finds that VA has met its burden, proving by clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder which was later correctly diagnosed as bipolar disorder.  Although the Veteran has submitted the October 2016 opinion of C.E. Schaffer, the Board ascribes it no probative value as her opinion, to the extent that she concludes that the Veteran's bipolar disorder did not clearly and unmistakably preexist service, is unsupported by an adequate rationale.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  Moreover, her opinion did not address whether there was clear and convincing evidence that any psychiatric disorder, later confirmed to be bipolar disorder, preexisted service.  Accordingly, the portion of the October 2016 opinion of C.E. Schaffer addressing this issue will not be considered by the Board.  The remaining opinion evidence clearly and unmistakably shows that the Veteran had a preexisting psychiatric condition prior to service.  The Board is persuaded by these opinions, and further finds that they are adequately supported by the evidence of record.  Therefore, the Board concludes that the Veteran had a psychiatric condition that clearly and unmistakably preexisted service.

However, the Board finds that VA failed to show by clear and convincing evidence that there was no aggravation of the Veteran's psychiatric condition during active duty service.  Here, the medical opinions are also in conflict.  On this issue, the March 2012 VA examiner merely opined, without explanation, that it is highly unlikely that the course of the Veteran's psychiatric disorder was aggravated by his military service.  The April 2014 VA examiner only reiterated the March 2012 examiner's opinion without further elaboration or explanation.  Because these opinions lack any rationale, they are inadequate and have no probative value.  See Reonal, 5 Vet. App. at 461.  

The February 2015 VA examiner opined that the Veteran's preexisting bipolar disorder clearly and unmistakably did not undergo an increase in severity during his active duty service because bipolar disorder is cyclical in nature and that prior to, during, and after service, such condition manifested in periods of highs and lows.  However, the October 2016 private opinion of C.E. Schaffer found otherwise.  The private psychologist did not dispute the cyclical nature of the Veteran's bipolar disorder but instead found that such condition was triggered by psychosocial and physical stressors in service.  She further determined that the timing between the Veteran's episodes in service was shorter than the time between episodes of individuals with the same condition in the general population.  According to the scientific research data cited by the private psychologist, the Veteran's bipolar disorder episodes during service occurred 18 months apart whereas five different studies that she reviewed had shown that the intervals between first and second bipolar disorder episodes of the general population occurred between 26 and 52 months apart and that intervals between second and third episodes of the general population occurred between 19 and 42 months apart.  Moreover, after departing from service, she noted that the Veteran was hospitalized in August, 1976, November, 1983, September 1985, December 1989, July 1991, November, 1992, and February 1996.  Thus, she concluded that there was clear and unmistakable evidence that the Veteran's preexisting bipolar disorder was aggravated beyond the natural progress of the disorder in service because of his exposure to psychosocial and physical stressors at that time.

As shown above, the only competent and probative medical opinions of record on the complex medical question concerning aggravation are limited to the February 2015 VA opinion and the October 2016 private psychologist's opinion.  Based upon these opinions, the Board finds that the record does not include clear and unmistakable evidence sufficient to rebut the aggravation prong of the presumption of soundness.  Although the February 2015 VA examiner found that the Veteran's bipolar disorder did not clearly and unmistakably undergo an increase in severity during service because any such episodes of the condition were normal, cyclical manifestations of the condition, the October 2016 private psychologist persuasively identified clear and unmistakable evidence that the Veteran's bipolar episodes underwent an increase in severity beyond the natural cycles of the condition in service when compared to similar episodes suffered by the Veteran after service and when compared to the frequently of bipolar episodes of the general population.

In light of the foregoing, the Board finds that the presumption of soundness has not been adequate rebutted.  With respect to nexus, the remaining competent and credible medical opinion evidence of record is at least in equipoise.  See February 2015 VA opinion (negative nexus opinion); October 2016 private psychologist opinion (positive nexus opinion).  Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bipolar disorder.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


